                       UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


UNITED STATES OF AMERICA


               V.



BUAN RAFIEKIAN                                       Case Number I:18-cr-457-AJT-l&2


               and


K.AM1L EKIM ALPTEKIN,

               Defendants.



                                            ORDER


       Upon consideration of the Government's Motion to Continue Hearing on Defendant's

Motion to Compel Records [Doc. No. 68], the Defendant's opposition thereto, and it appearing

that the hearing should proceed as scheduled, it is hereby

       ORDERED that the Government's Motion to Continue Hearing on Defendant's Motion

to Compel Records [Doc. No. 68] be, and the same hereby is, DENIED; the hearing will proceed

as currently scheduled on Friday, March 15, 2019 at 9:00 a.m.

       The Clerk is directed to forward copies of this Ord^no atFopunsel of record.




                                             Anthony J. Trj
                                             United State       t Judge


March 13, 2019
Alexandria, Virginia
